        Case 2:20-cv-00190-SMV-CG Document 20 Filed 08/04/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

              Plaintiff,
v.                                                               CV No. 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

              Defendants.

                  ORDER SETTING TELEPHONIC MOTION HEARING

       THIS MATTER is before the Court on Defendants’ Motion to Extend Protective

Order and Request to Stay Proceedings Pending Resolution of Parallel Criminal

Prosecution or, in the Alternative, for a Stay of Discovery (the “Motion”), (Doc. 15), filed

July 13, 2020. IT IS HEREBY ORDERED that a telephonic Motion hearing is scheduled

for Tuesday, August 11, 2020, at 2:00 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
